





Exhibit 10.2

SUBSCRIPTION AGREEMENT

THIS SUBSCRIPTION AGREEMENT (this “Agreement”), is dated as of March 4, 2009, by
and between Money4Gold Holdings, Inc. (formerly Effective Profitable Software,
Inc.), a Delaware corporation (the “Company”), and Whalehaven Capital Fund
Limited (“Subscriber”).




WHEREAS, the Company and the Subscriber are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), Section 4(6) and/or Regulation D (“Regulation
D”) as promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “1933 Act”).

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Subscriber, as
provided herein, and the Subscriber shall purchase for $250,000 (the "Purchase
Price") a promissory note in the principal amount of $250,000 (“Note”), a form
of which is annexed hereto as Exhibit A, convertible into shares of the
Company's Common Stock, $0.0001 par value (the "Common Stock") at a per share
conversion price set forth in the Note (“Conversion Price”) (the “Offering”).
 The Note and shares of Common Stock issuable upon conversion of the Note (the
“Conversion Shares”) are collectively referred to herein as the "Securities";
and

WHEREAS, the aggregate proceeds of the sale of the Note contemplated hereby
shall be held in escrow pursuant to the terms of a Funds Escrow Agreement to be
executed by the parties substantially in the form attached hereto as Exhibit B
(the “Escrow Agreement”).

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Subscriber hereby agree as
follows:

1.

Closing Date.   The “Closing Date” shall be the date that the Purchase Price is
transmitted by wire transfer or otherwise credited to or for the benefit of the
Company. The consummation of the transactions contemplated herein shall take
place at the offices of Grushko & Mittman, P.C., 551 Fifth Avenue, Suite 1601,
New York, New York 10176, upon the satisfaction or waiver of all conditions to
closing set forth in this Agreement.   Subject to the satisfaction or waiver of
the terms and conditions of this Agreement, on the Closing Date, Subscriber
shall purchase and the Company shall sell to Subscriber a Note in the Principal
Amount of $250,000.  




2.

Limitations on Conversion.   The Subscriber’s conversion rights described in
Section 7 of this Agreement and in the Note shall be applicable only during the
pendency of an Event of Default (as defined herein and in the Note) and after
any cure period applicable thereto.




3.

Security Interest.   The Subscriber will be granted a security interest in the
assets of the Company and Subsidiaries (as defined in Section 5(a) of this
Agreement), including ownership of the Subsidiaries and in the assets of the
Subsidiaries, which security interest will be memorialized in a “Security
Agreement,” a form of which is annexed hereto as Exhibit C.   The Subsidiaries
will guaranty the Company’s obligations under the Transaction Documents as
defined in Section 5(c).   Such guaranties will be memorialized in a “Subsidiary
Guaranty”, the form of which is annexed hereto as Exhibit D.  The Company will
execute such other agreements, documents and financing statements reasonably
requested by the Subscribers, which will be filed at the Company’s expense with
the jurisdictions, states and counties designated by the Subscribers.  As
additional security for the obligations of the Company and Subsidiaries under
the Transaction Documents, Daniel Brauser,





1







--------------------------------------------------------------------------------







President and Chief Financial Officer, and Hakan Koyuncu, Chief Executive
Officer of the Company will execute and deliver to the Subscriber on the Closing
Date guaranties (each a “Personal Guaranty”), in the forms annexed hereto as
Exhibits E and F.




4.

Subscriber Representations and Warranties.  Subscriber hereby represents and
warrants to and agrees with the Company that:




(a)

Organization and Standing of the Subscriber.  Subscriber is a corporation duly
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its incorporation.




(b)

Authorization and Power.  Subscriber has the requisite power and authority to
enter into and perform this Agreement and the other Transaction Documents and to
purchase the Note being sold to it hereunder.  The execution, delivery and
performance of this Agreement and the other Transaction Documents by Subscriber
and the consummation by it of the transactions contemplated hereby and thereby
have been duly authorized by all necessary corporate action, and no further
consent or authorization of Subscriber or its Board of Directors or stockholders
is required.  This Agreement and the other Transaction Documents have been duly
authorized, executed and when delivered by Subscriber and constitute, or shall
constitute when executed and delivered, a valid and binding obligation of
Subscriber enforceable against Subscriber in accordance with the terms thereof.




(c)

No Conflicts.  The execution, delivery and performance of this Agreement and the
other Transaction Documents and the consummation by Subscriber of the
transactions contemplated hereby and thereby or relating hereto do not and will
not (i) result in a violation of Subscriber’s charter documents, bylaws or other
organizational documents, (ii) conflict with nor constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
nor (iii) result in a violation of any law, rule, or regulation, or any order,
judgment or decree of any court or governmental agency applicable to Subscriber
or its properties (except for such conflicts, defaults and violations as would
not, individually or in the aggregate, have a material adverse effect on
Subscriber).  Subscriber is not required to obtain any consent, authorization or
order of, or make any filing or registration with, any court or governmental
agency in order for it to execute, deliver or perform any of its obligations
under this Agreement and the other Transaction Documents  nor to purchase the
Securities in accordance with the terms hereof, provided that for purposes of
the representation made in this sentence, Subscriber is assuming and relying
upon the accuracy of the relevant representations and agreements of the Company
herein.




(d)

Information on Company.   Subscriber has been furnished with or has had access
at the EDGAR Website of the Commission to the Company's Form 10-KSB filed on
March 31, 2008 for the fiscal year ended December 31, 2007, and the financial
statements included therein for the year ended December 31, 2007, together with
all subsequent filings made with the Commission available at the EDGAR website
until five days before the Closing Date (hereinafter referred to collectively as
the "Reports").  In addition, Subscriber may have received in writing from the
Company such other information concerning its operations, financial condition
and other matters as Subscriber has requested in writing, identified thereon as
OTHER WRITTEN INFORMATION (such other information is collectively, the "Other
Written Information"), and considered all factors Subscriber deems material in
deciding on the advisability of investing in the Securities.  




(e)

Information on Subscriber.   Subscriber is, and will be at the time of the
conversion of the Note, an "accredited investor", as such term is defined in
Regulation D promulgated by the Commission under the 1933 Act, is experienced in
investments and business matters, has made investments of a speculative nature
and has purchased securities of United States publicly-owned companies in
private placements in the past and, with its representatives, has such knowledge
and experience in financial, tax and other business matters as to enable
Subscriber to utilize the information made available by the Company to evaluate
the merits





2







--------------------------------------------------------------------------------







and risks of and to make an informed investment decision with respect to the
proposed purchase, which represents a speculative investment.  Subscriber has
the authority and is duly and legally qualified to purchase and own the
Securities.  Subscriber is able to bear the risk of such investment for an
indefinite period and to afford a complete loss thereof.  The information set
forth on the signature page hereto regarding Subscriber is accurate.




(f)

Purchase of Note.  On the Closing Date, Subscriber will purchase the Note as
principal for its own account for investment only and not with a view toward, or
for resale in connection with, the public sale or any distribution thereof.




(g)

Compliance with Securities Act.   Subscriber understands and agrees that the
Securities have not been registered under the 1933 Act or any applicable state
securities laws, by reason of their issuance in a transaction that does not
require registration under the 1933 Act (based in part on the accuracy of the
representations and warranties of the Subscriber contained herein), and that
such Securities must be held indefinitely unless a subsequent disposition is
registered under the 1933 Act or any applicable state securities laws or is
exempt from such registration.  In any event, and subject to compliance with
applicable securities laws, the Subscriber may enter into lawful hedging
transactions in the course of hedging the position they assume and the
Subscriber may also enter into lawful short positions or other derivative
transactions relating to the Securities, or interests in the Securities, and
deliver the Securities, or interests in the Securities, to close out their short
or other positions or otherwise settle other transactions, or loan or pledge the
Securities, or interests in the Securities, to third parties who in turn may
dispose of these Securities.




(h)

Conversion Shares Legend.  The Conversion Shares shall bear the following or
similar legend:




"THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
 NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES."




(i)

Note Legend.  The Note  shall bear the following legend:

" NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE
–OR-EXERCISABLE] HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED
FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE





3







--------------------------------------------------------------------------------







ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL (WHICH COUNSEL
SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY ACCEPTABLE FORM, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE
144 OR RULE 144A UNDER SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES
MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR
FINANCING ARRANGEMENT SECURED BY THE SECURITIES."

(j)

Communication of Offer.  The offer to sell the Securities was directly
communicated to Subscriber by the Company.  At no time was Subscriber presented
with or solicited by any leaflet, newspaper or magazine article, radio or
television advertisement, or any other form of general advertising or solicited
or invited to attend a promotional meeting otherwise than in connection and
concurrently with such communicated offer.




(k)

Restricted Securities.   Subscriber understands that the Securities have not
been registered under the 1933 Act and Subscriber will not sell, offer to sell,
assign, pledge, hypothecate or otherwise transfer any of the Securities unless
pursuant to an effective registration statement under the 1933 Act, or unless an
exemption from registration is available.  Notwithstanding anything to the
contrary contained in this Agreement, Subscriber may transfer (without
restriction and without the need for an opinion of counsel) the Securities to
its Affiliates (as defined below) provided that each such Affiliate is an
“accredited investor” under Regulation D and such Affiliate agrees to be bound
by the terms and conditions of this Agreement. For the purposes of this
Agreement, an “Affiliate” of any person or entity means any other person or
entity directly or indirectly controlling, controlled by or under direct or
indirect common control with such person or entity.  Affiliate includes each
Subsidiary of the Company.  For purposes of this definition, “control” means the
power to direct the management and policies of such person or firm, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise.




(l)

No Governmental Review.  Subscriber understands that no United States federal or
state agency or any other governmental or state agency has passed on or made
recommendations or endorsement of the Securities or the suitability of the
investment in the Securities nor have such authorities passed upon or endorsed
the merits of the offering of the Securities.




(m)

Correctness of Representations.  Subscriber represents that the foregoing
representations and warranties are true and correct as of the date hereof and,
unless Subscriber otherwise notifies the Company prior to the Closing Date shall
be true and correct as of the Closing Date.




(n)

Survival.  The foregoing representations and warranties shall survive the
Closing Date.

5.

Company Representations and Warranties.  The Company represents and warrants to
and agrees with each Subscriber that:

(a)

Due Incorporation.  The Company is a corporation or other entity duly
incorporated or organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization and has the requisite
corporate power to own its properties and to carry on its business as presently
conducted.  The Company is duly qualified as a foreign corporation to do
business and is in





4







--------------------------------------------------------------------------------







good standing in each jurisdiction where the nature of the business conducted or
property owned by it makes such qualification necessary, other than those
jurisdictions in which the failure to so qualify would not have a Material
Adverse Effect.  For purposes of this Agreement, a “Material Adverse Effect”
shall mean a material adverse effect on the financial condition, results of
operations, prospects, properties or business of the Company and its
Subsidiaries taken as a whole.  For purposes of this Agreement, “Subsidiary”
means, with respect to any entity at any date, any corporation, limited or
general partnership, limited liability company, trust, estate, association,
joint venture or other business entity of which more than 30% of (i) the
outstanding capital stock having (in the absence of contingencies) ordinary
voting power to elect a majority of the board of directors or other managing
body of such entity, (ii) in the case of a partnership or limited liability
company, the interest in the capital or profits of such partnership or limited
liability company or (iii) in the case of a trust, estate, association, joint
venture or other entity, the beneficial interest in such trust, estate,
association or other entity business is, at the time of determination, owned or
controlled directly or indirectly through one or more intermediaries, by such
entity.  As of the Closing Date, all of the Company’s Subsidiaries and the
Company’s ownership interest thereof is set forth on Schedule 5(a).

(b)

Outstanding Stock.  All issued and outstanding shares of capital stock and
equity interests in the Company have been duly authorized and validly issued and
are fully paid and non-assessable.

(c)

Authority; Enforceability.  This Agreement, the Note, the Security Agreement,
Subsidiary Guaranty, Personal Guaranty, the Escrow Agreement, Stock Pledge
Agreement, and any other agreements delivered together with this Agreement or in
connection herewith (collectively “Transaction Documents”) have been duly
authorized, executed and delivered by the Company  and are valid and binding
agreements of the Company enforceable in accordance with their terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors' rights
generally and to general principles of equity.  The Company has full corporate
power and authority necessary to enter into and deliver the Transaction
Documents and to perform its obligations thereunder.

(d)

Capitalization and Additional Issuances.   The authorized and outstanding
capital stock of the Company and Subsidiaries on a fully diluted basis as of the
date of this Agreement and the Closing Date (not including the Securities) are
set forth on Schedule 5(d).  Except as set forth on Schedule 5(d), there are no
options, warrants, or rights to subscribe to, securities, rights, understandings
or obligations convertible into or exchangeable for or giving any right to
subscribe for any shares of capital stock or other equity interest of the
Company or any of the Subsidiaries.  The only officer, director, employee and
consultant stock option or stock incentive plan or similar plan currently in
effect or contemplated by the Company is described on Schedule 5(d).  There are
no outstanding agreements or preemptive or similar rights affecting the
Company's Common Stock.

(e)

Consents.  No consent, approval, authorization or order of any court,
governmental agency or body or arbitrator having jurisdiction over the Company,
or any of its Affiliates, the OTC Bulletin Board (the “Bulletin Board”) or the
Company's shareholders is required for the execution by the Company of the
Transaction Documents and compliance and performance by the Company of its
obligations under the Transaction Documents, including, without limitation, the
issuance and sale of the Securities.  The Transaction Documents and the
Company’s performance of its obligations thereunder has been unanimously
approved by the Company’s Board of Directors.  No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any governmental authority in the world, including without
limitation, the United States, or to the knowledge of the Company elsewhere is
required by the Company or any Affiliate of the Company in connection with the
consummation of the transactions contemplated by this Agreement, except as would
not otherwise have a Material Adverse Effect or the consummation of any of the
other agreements, covenants or commitments of the Company or any Subsidiary
contemplated by the other Transaction Documents. Any such qualifications and
filings will, in the case of qualifications, be effective on the Closing and
will, in the case of filings, be made within the time prescribed by law.





5







--------------------------------------------------------------------------------







(f)

No Violation or Conflict.  Assuming the representations and warranties of the
Subscriber in Section 4 are true and correct, neither the issuance and sale of
the Securities nor the performance of the Company’s obligations under this
Agreement and all other agreements entered into by the Company relating thereto
by the Company will:

(i)

violate, conflict with, result in a breach of, or constitute a default (or an
event which with the giving of notice or the lapse of time or both would be
reasonably likely to constitute a default) under (A) the articles or certificate
of incorporation, charter or bylaws of the Company, (B) to the Company's
knowledge, any decree, judgment, order, law, treaty, rule, regulation or
determination applicable to the Company of any court, governmental agency or
body, or arbitrator having jurisdiction over the Company or over the properties
or assets of the Company or any of its Affiliates, (C) the terms of any bond,
debenture, note or any other evidence of indebtedness, or any agreement, stock
option or other similar plan, indenture, lease, mortgage, deed of trust or other
instrument to which the Company or any of its Affiliates is a party, by which
the Company or any of its Affiliates is bound, or to which any of the properties
of the Company or any of its Affiliates is subject, or (D) the terms of any
"lock-up" or similar provision of any underwriting or similar agreement to which
the Company, or any of its Affiliates is a party except the violation, conflict,
breach, or default of which would not have a Material Adverse Effect; or

(ii)

result in the creation or imposition of any lien, charge or encumbrance upon the
Securities or any of the assets of the Company or any of its Affiliates except
in favor of Subscriber as described herein; or

(iii)

result in the activation of any anti-dilution rights or a reset or repricing of
any debt, equity or security instrument of any creditor or equity holder of the
Company, or the holder of the right to receive any debt, equity or security
instrument of the Company nor result in the acceleration of the due date of any
obligation of the Company; or

(iv)

result in the triggering of any piggy-back or other registration rights of any
person or entity holding securities of the Company or having the right to
receive securities of the Company.

(g)

The Securities.  The Securities upon issuance:

(i)

are, or will be, free and clear of any security interests, liens, claims or
other encumbrances, subject only to restrictions upon transfer under the 1933
Act and any applicable state securities laws;




(ii)

have been, or will be, duly and validly authorized and on the dates of issuance
of the Conversion Shares upon conversion of the Note, such Shares will be duly
and validly issued, fully paid and non-assessable and if registered pursuant to
the 1933 Act and resold pursuant to an effective registration statement or
exempt from registration will be free trading, unrestricted and unlegended;

(iii)

will not have been issued or sold in violation of any preemptive or other
similar rights of the holders of any securities of the Company or rights to
acquire securities of the Company;

(iv)

will not subject the holders thereof to personal liability by reason of being
such holders; and

(v)

assuming the representations warranties of the Subscribers as set forth in
Section 4 hereof are true and correct, will not result in a violation of Section
5 under the 1933 Act.





6







--------------------------------------------------------------------------------







(h)

Litigation.  There is no pending or, to the best knowledge of the Company,
threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company,
or any of its Affiliates that would affect the execution by the Company or the
complete and timely performance by the Company of its obligations under the
Transaction Documents.  Except as disclosed in the Reports, there is no pending
or, to the best knowledge of the Company, basis for or threatened action, suit,
proceeding or investigation before any court, governmental agency or body, or
arbitrator having jurisdiction over the Company, or any of its Affiliates which
litigation if adversely determined would have a Material Adverse Effect.

(i)

No Market Manipulation.  The Company and its Affiliates have not taken, and will
not take, directly or indirectly, any action designed to, or that might
reasonably be expected to, cause or result in stabilization or manipulation of
the price of the Common Stock to facilitate the sale or resale of the Securities
or affect the price at which the Securities may be issued or resold.

(j)

Information Concerning Company.  The Reports and Other Written Information
contain all material information relating to the Company and its operations and
financial condition as of their respective dates which information is required
to be disclosed therein.   Since December 31, 2007 and except as modified in the
Other Written Information or in the Schedules hereto, there has been no Material
Adverse Event relating to the Company's business, financial condition or
affairs. The Reports and Other Written Information including the financial
statements included therein do not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, taken as a whole, not misleading in light of the
circumstances and when made.

(k)

Solvency.  Based on the financial condition of the Company as of the Closing
Date, (i) the Company’s fair saleable value of its assets exceeds the amount
that will be required to be paid on or in respect of the Company’s existing
debts and other liabilities (including known contingent liabilities) as they
mature; (ii) the Company’s assets do not constitute unreasonably small capital
to carry on its business for the current fiscal year as now conducted and as
proposed to be conducted including its capital needs taking into account the
particular capital requirements of the business conducted by the Company, and
projected capital requirements and capital availability thereof; and (iii) the
current cash flow of the Company, together with the proceeds the Company would
receive, were it to liquidate all of its assets, after taking into account all
anticipated uses of the cash, would be sufficient to pay all amounts on or in
respect of its debt when such amounts are required to be paid.  The Company does
not intend to incur debts beyond its ability to pay such debts as they mature
(taking into account the timing and amounts of cash to be payable on or in
respect of its debt).

(l)

Defaults.  The Company is not in violation of its articles of incorporation or
bylaws.  The Company is (i) not in default under or in violation of any other
material agreement or instrument to which it is a party or by which it or any of
its properties are bound or affected, which default or violation would have a
Material Adverse Effect, (ii) not in default with respect to any order of any
court, arbitrator or governmental body or subject to or party to any order of
any court or governmental authority arising out of any action, suit or
proceeding under any statute or other law respecting antitrust, monopoly,
restraint of trade, unfair competition or similar matters, or (iii) not in
violation of any statute, rule or regulation of any governmental authority which
violation would have a Material Adverse Effect.

(m)

No Integrated Offering.   Neither the Company, nor any of its Affiliates, nor
any person acting on its or their behalf, has directly or indirectly made any
offers or sales of any security of the Company nor solicited any offers to buy
any security of the Company under circumstances that would cause the offer of
the Securities pursuant to this Agreement to be integrated with prior offerings
by the Company for purposes of the 1933 Act or any applicable stockholder
approval provisions, including, without limitation, under the rules and
regulations of the Bulletin Board.  No prior offering will impair the exemptions
relied upon in this





7







--------------------------------------------------------------------------------







Offering or the Company’s ability to timely comply with its obligations
hereunder.  Neither the Company nor any of its Affiliates will take any action
or steps that would cause the offer or issuance of the Securities to be
integrated with other offerings which would impair the exemptions relied upon in
this Offering or the Company’s ability to timely comply with its obligations
hereunder.

(n)

No General Solicitation.  Neither the Company, nor any of its Affiliates, nor to
its knowledge, any person acting on its or their behalf, has engaged in any form
of general solicitation or general advertising (within the meaning of Regulation
D under the 1933 Act) in connection with the offer or sale of the Securities.

(o)

No Undisclosed Liabilities.  The Company has no liabilities or obligations which
are material, individually or in the aggregate, other than those incurred in the
ordinary course of the Company’s business since December 31, 2007 and which,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect, except as disclosed in the Reports or on Schedule 5(o).

(p)

No Undisclosed Events or Circumstances.  Since December 31, 2007, except as
disclosed in the Reports, no event or circumstance has occurred or exists with
respect to the Company or its businesses, properties, operations or financial
condition, that, under applicable law, rule or regulation, requires public
disclosure or announcement prior to the date hereof by the Company but which has
not been so publicly announced or disclosed in the Reports.

(q)

Banking.   Schedule 5(q) contains a list of all financial institutions at which
the Company and Subsidiaries maintains deposit, checking and other accounts.
 The list includes the accurate addresses of such financial institution and
account numbers of such accounts.  

(r)

Dilution.   The Company's executive officers and directors understand the nature
of the Securities being sold hereby and recognize that the issuance of the
Securities will have a potential dilutive effect on the equity holdings of other
holders of the Company’s equity or rights to receive equity of the Company.  The
board of directors of the Company has concluded, in its good faith business
judgment that the issuance of the Securities is in the best interests of the
Company.  The Company specifically acknowledges that its obligation to issue the
Conversion Shares upon conversion of the Note is binding upon the Company and
enforceable regardless of the dilution such issuance may have on the ownership
interests of other shareholders of the Company or parties entitled to receive
equity of the Company.

(s)

No Disagreements with Accountants and Lawyers.  There are no material
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise between the Company and the accountants and lawyers previously
and presently employed by the Company, including but not limited to disputes or
conflicts over payment owed to such accountants and lawyers, nor have there been
any such disagreements during the two years prior to the Closing Date.




(t)

Investment Company.   Neither the Company nor any Affiliate of the Company is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.




(u)

Foreign Corrupt Practices.  Neither the Company, nor to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is  in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices





8







--------------------------------------------------------------------------------







Act of 1977, as amended.




(v)

Reporting Company/Shell Company.  The Company is a publicly-held company subject
to reporting obligations pursuant to Section 13 of the Securities Exchange Act
of 1934, as amended (the "1934 Act") and has a class of Common Stock registered
pursuant to Section 12(g) of the 1934 Act.  Pursuant to the provisions of the
1934 Act, the Company has filed all reports and other materials required to be
filed thereunder with the Commission during the preceding twelve months.  As of
the Closing Date, the Company is not a “shell company” as that term are employed
in Rule 144 under the 1933 Act.




(w)

Listing.  The Company's Common Stock is quoted on the Bulletin Board under the
symbol MFGD.  The Company has not received any oral or written notice that its
Common Stock is not eligible nor will become ineligible for quotation on the
Bulletin Board nor that its Common Stock does not meet all requirements for the
continuation of such quotation.  The Company satisfies all the requirements for
the continued quotation of its Common Stock on the Bulletin Board.




(x)

DTC Status.   The Company’s transfer agent is a participant in, and the Common
Stock is eligible for transfer pursuant to, the Depository Trust Company
Automated Securities Transfer Program. The name, address, telephone number, fax
number, contact person and email address of the Company transfer agent is set
forth on Schedule 5(x) hereto.




(y)

Company Predecessor and Subsidiaries.  The Company makes each of the
representations contained in Sections 5(a), (b), (c), (d), (e), (f), (h), (j),
(l), (o), (p), (q), (s), (t) and (u) of this Agreement, as same relate or could
be applicable to each Subsidiary.  All representations made by or relating to
the Company of a historical or prospective nature and all undertakings described
in Sections 9(g) through 9(l) shall relate, apply and refer to the Company and
its predecessors and successors.  The Company represents that it owns all of the
equity of the Subsidiaries and rights to receive equity of the Subsidiaries
identified on Schedule 5(a), free and clear of all liens, encumbrances and
claims, except as set forth on Schedule 5(a).  No person or entity other than
the Company has the right to receive any equity interest in the Subsidiaries.




(z)

Correctness of Representations.  The Company represents that the foregoing
representations and warranties are true and correct as of the date hereof in all
material respects, and, unless the Company otherwise notifies the Subscribers
prior to the Closing Date, shall be true and correct in all material respects as
of the Closing Date; provided, that, if such representation or warranty is made
as of a different date, in which case such representation or warranty shall be
true as of such date.

(AA)

Survival.  The foregoing representations and warranties shall survive the
Closing Date.

6.

Regulation D Offering/Legal Opinion.  The offer and issuance of the Securities
to the Subscribers is being made pursuant to the exemption from the registration
provisions of the 1933 Act afforded by Section 4(2) or Section 4(6) of the 1933
Act and/or Rule 506 of Regulation D promulgated thereunder.  On the Closing
Date, the Company will provide an opinion reasonably acceptable to the
 Subscribers from the Company's legal counsel opining on the availability of an
exemption from registration under the 1933 Act as it relates to the offer and
issuance of the Securities and other matters reasonably requested by
Subscribers.  A form of the legal opinion is annexed hereto as Exhibit G.  The
Company will provide, at the Company's expense, such other legal opinions, if
any, as are reasonably necessary  in Subscriber’s opinion for the issuance and
resale of the Conversion Shares pursuant to an effective registration statement,
Rule 144 under the 1933 Act or an exemption from registration.




7.1.

Conversion of Note.





9







--------------------------------------------------------------------------------










(a)

Upon the conversion of a Note or part thereof, the Company shall, at its own
cost and expense, take all necessary action, including obtaining and delivering,
an opinion of counsel to assure that the Company's transfer agent shall issue
stock certificates in the name of Subscriber (or its permitted nominee) or such
other persons as designated by Subscriber and in such denominations to be
specified at conversion representing the number of shares of Common Stock
issuable upon such conversion.  The Company warrants that no instructions other
than these instructions have been or will be given to the transfer agent of the
Company's Common Stock and that the certificates representing such shares shall
contain no legend other than the legend set forth in Section 4(h).  If and when
Subscriber sells Conversion Shares, assuming (i) a registration statement
including such Conversion Shares for registration, filed with the Commission is
effective and the prospectus, as supplemented or amended, contained therein is
current and (ii) Subscriber or its agent confirms in writing to the transfer
agent that Subscriber has complied with the prospectus delivery requirements,
the Company will reissue the Conversion Shares without restrictive legend and
the Conversion Shares will be free-trading, and freely transferable.  In the
event that the Conversion Shares are sold in a manner that complies with an
exemption from registration, the Company will promptly instruct its counsel to
issue to the transfer agent an opinion permitting removal of the legend
indefinitely, if pursuant to Rule 144(b)(1)(i) of the 1933 Act, or for 90 days
if pursuant to the other provisions of Rule 144 of the 1933 Act, provided that
Subscriber delivers all reasonably requested representations in support of such
opinion.




(b)

Subscriber will give notice of its decision to exercise its right to convert the
Note, interest, or part thereof by telecopying, or otherwise delivering a
completed Notice of Conversion (a form of which is annexed as Exhibit A to the
Note) to the Company via confirmed telecopier transmission or otherwise pursuant
to Section 13(a) of this Agreement.  Subscriber will not be required to
surrender the Note until the Note has been fully converted or satisfied.  Each
date on which a Notice of Conversion is telecopied to the Company in accordance
with the provisions hereof by 6 PM Eastern Time (“ET”) (or if received by the
Company after 6 PM ET, then the next business day) shall be deemed a “Conversion
Date.”  The Company will itself or cause the Company’s transfer agent to
transmit the Company's Common Stock certificates representing the Conversion
Shares issuable upon conversion of the Note to Subscriber via express courier
for receipt by Subscriber within three (3) business days after the Conversion
Date (such third day being the "Delivery Date").  In the event the Conversion
Shares are electronically transferable, then delivery of the Shares must be made
by electronic transfer provided request for such electronic transfer has been
made by the Subscriber.   A Note representing the balance of the Note not so
converted will be provided by the Company to Subscriber if requested by
Subscriber, provided Subscriber delivers the original Note to the Company.




(c)

The Company understands that a delay in the delivery of the Conversion Shares in
the form required pursuant to Section 7.1 hereof, or the Mandatory Redemption
Amount described in Section 7.2 hereof, respectively, later than the Delivery
Date or the Mandatory Redemption Payment Date (as hereinafter defined) could
result in economic loss to the Subscriber.  As compensation to Subscriber for
such loss, the Company agrees to pay (as liquidated damages and not as a
penalty) to Subscriber for late issuance of Conversion Shares in the form
required pursuant to Section 7.1 hereof upon Conversion of the Note, the amount
of $100 per business day after the Delivery Date for each $10,000 of Note
principal amount and interest (and proportionately for other amounts) being
converted of the corresponding Conversion Shares which are not timely delivered.
 The Company shall pay any payments incurred under this Section upon demand.
 Furthermore, in addition to any other remedies which may be available to the
Subscriber, in the event that the Company fails for any reason to effect
delivery of the Conversion Shares within seven (7) business days after the
Delivery Date or make payment within seven (7) business days after the Mandatory
Redemption Payment Date (as defined in Section 7.2 below), Subscriber will be
entitled to revoke all or part of the relevant Notice of Conversion or rescind
all or part of the notice of Mandatory Redemption by delivery of a notice to
such effect to the Company whereupon the Company and Subscriber shall each be
restored to their respective positions immediately prior to the delivery of such
notice,





10







--------------------------------------------------------------------------------







except that the damages payable in connection with the Company’s default shall
be payable through the date notice of revocation or rescission is given to the
Company.




7.2.

Mandatory Redemption at Subscriber’s Election.  In the event (i) the Company is
prohibited from issuing Conversion Shares, (ii) upon the occurrence of any other
Event of Default (as defined in the Note or in this Agreement), that continues
for more than thirty (30) business days, (iii) a Change in Control (as defined
below), or (iv) of the liquidation, dissolution or winding up of the Company,
then at the Subscriber's election, the Company must pay to the Subscriber ten
(10) business days after request by Subscriber (“Calculation Period”), a sum of
money determined by multiplying up to the outstanding principal amount of the
Note designated by Subscriber by 110%, plus accrued but unpaid interest and any
other amounts due under the Transaction Documents ("Mandatory Redemption
Payment"). The Mandatory Redemption Payment must be received by Subscriber not
later than ten (10) business days after request ("Mandatory Redemption Payment
Date"). Upon receipt of the Mandatory Redemption Payment, the corresponding Note
principal, interest and other amounts will be deemed paid and no longer
outstanding.  The Subscriber may rescind the election to receive a Mandatory
Redemption Payment at any time until such payment is actually received.
 Liquidated damages calculated pursuant to Section 7.1(c) hereof, that have been
paid or accrued for the ten day period prior to the actual receipt of the
Mandatory Redemption Payment by Subscriber shall be credited against the
Mandatory Redemption Payment.  For purposes of this Section 7.2, “Change in
Control” shall mean (i) the Company no longer having a class of shares publicly
traded or listed on a Principal Market (as defined in Section 9(b) hereto), (ii)
the Company  becoming a Subsidiary of another entity (other than a corporation
formed by the Company for purposes of reincorporation in another U.S.
jurisdiction), (iii) a majority of the board of directors of the Company as of
the Closing Date no longer serving as directors of the Company except due to
natural causes, and (iv) the sale, lease or transfer of substantially all the
assets of the Company or its Subsidiaries.




7.3.

Maximum Conversion.  Subscriber shall not be entitled to convert on a Conversion
Date that amount of the Note nor may the Company make any payment including
principal, interest, or liquidated or other damages by delivery of Conversion
Shares in connection with that number of Conversion Shares which would be in
excess of the sum of (i) the number of shares of Common Stock beneficially owned
by Subscriber and its Affiliates on a Conversion Date or payment date, and (ii)
the number of Conversion Shares issuable upon the conversion of the Note with
respect to which the determination of this provision is being made on a
calculation date, which would result in beneficial ownership by Subscriber and
its Affiliates of more than 4.99% of the outstanding shares of Common Stock of
the Company on such Conversion Date.  For the purposes of the immediately
preceding sentence, beneficial ownership shall be determined in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended, and Rule 13d-3
thereunder.  Subject to the foregoing, the Subscriber shall not be limited to
aggregate conversions of only 4.99% and aggregate conversions by the Subscriber
may exceed 4.99%.  The Subscriber may increase the permitted beneficial
ownership amount up to 9.99% upon and effective after 61 days prior written
notice to the Company.  Subscriber may allocate which of the equity of the
Company deemed beneficially owned by Subscriber shall be included in the 4.99%
amount described above and which shall be allocated to the excess above 4.99%.




7.4.

Injunction Posting of Bond.  In the event Subscriber shall elect to convert a
Note or part thereof, the Company may not refuse conversion based on any claim
that Subscriber or any one associated or affiliated with Subscriber has been
engaged in any violation of law, or for any other reason, unless, an injunction
from a court made on notice to Subscriber, restraining and or enjoining
conversion of all or part of such Note shall have been sought and obtained by
the Company and the Company has posted a surety bond for the benefit of
Subscriber in the amount of 120% of the outstanding principal and accrued but
unpaid interest of the Note, or aggregate purchase price of the Conversion
Shares which are sought to be subject to the injunction, which bond shall remain
in effect until the completion of arbitration/litigation of the dispute and the
proceeds of which shall be payable to Subscriber to the extent the judgment or
decision is in Subscriber’s favor.








11







--------------------------------------------------------------------------------







7.5.

Buy-In.   In addition to any other rights available to Subscriber, if the
Company fails to deliver Conversion Shares to Subscriber by the Delivery Date
and if after the Delivery Date Subscriber or a broker on Subscriber’s behalf
purchases (in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by Subscriber of the Conversion Shares which
Subscriber was entitled to receive upon such conversion (a "Buy-In"), then the
Company shall pay to Subscriber (in addition to any remedies available to or
elected by the Subscriber) the amount by which (A) Subscriber's total purchase
price (including brokerage commissions, if any) for the shares of Common Stock
so purchased exceeds (B) the aggregate principal and/or interest amount of the
Note for which such conversion request was not timely honored, together with
interest thereon at a rate of 15% per annum, accruing until such amount and any
accrued interest thereon is paid in full (which amount shall be paid as
liquidated damages and not as a penalty).  For example, if a Subscriber
purchases shares of Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to an attempted conversion of $10,000 of Note
principal and/or interest, the Company shall be required to pay Subscriber
$1,000 plus interest. Subscriber shall provide the Company written notice and
evidence indicating the amounts payable to Subscriber in respect of the Buy-In.




7.6

Adjustments.   The Conversion Price and amount of Conversion Shares issuable
upon conversion of the Note shall be equitably adjusted and as otherwise
described in this Agreement and the Note.

7.7.

Redemption.    The Note shall not be redeemable or callable by the Company,
except as described in the Note.




8.

Broker/Due Diligence/Legal Fees.

(a)

Broker.   The Company and Subscriber agree to indemnify the other against and
hold the other harmless from any and all liabilities to any persons claiming
brokerage commissions, finder’s fees or due diligence fees on account of
services purported to have been rendered on behalf of the indemnifying party in
connection with this Agreement or the transactions contemplated hereby arising
out of such party’s actions.  The Company represents that there are no parties
entitled to receive fees, commissions, due diligence fees, lead investor fees,
or similar payments in connection with the Offering.

 

(b)

Subscriber’s Legal Fees.   The Company shall pay to Grushko & Mittman, P.C., a
fee of $12,500 (“Subscriber’s Legal Fees”) as reimbursement for services
rendered to the Subscribers in connection with this Agreement and the purchase
and sale of the Note.   The Subscriber’s Legal Fees and expenses (to the extent
known as of the Closing) will be payable out of funds held pursuant to the
Escrow Agreement.  Grushko & Mittman, P.C. will be reimbursed at Closing for all
lien searches and filing fees incurred in connection with the Offering.

9.

Covenants of the Company.  The Company covenants and agrees with the Subscribers
as follows:

(a)

Stop Orders.  Subject to the prior notice requirement described in Section 9(n),
the Company will advise the Subscriber, within twenty-four hours after it
receives notice of issuance by the Commission, any state securities commission
or any other regulatory authority of any stop order or of any order preventing
or suspending any offering of any securities of the Company, or of the
suspension of the qualification of the Common Stock of the Company for offering
or sale in any jurisdiction, or the initiation of any proceeding for any such
purpose.  The Company will not issue any stop transfer order or other order
impeding the sale, resale or delivery of any of the Securities, except as may be
required by any applicable federal or state securities laws and unless
contemporaneous notice of such instruction is given to the Subscriber.





12







--------------------------------------------------------------------------------







(b)

Listing/Quotation.  The Company shall promptly secure the quotation or listing
of the Conversion Shares upon each national securities exchange, or automated
quotation system upon the Company’s Common Stock is quoted or listed and upon
which such Conversion Shares are or become eligible for quotation or listing
(subject to official notice of issuance) and shall maintain same so long as the
Note is outstanding.  The Company will maintain the quotation or listing of its
Common Stock on the American Stock Exchange, Nasdaq Capital Market, Nasdaq
Global Market, Nasdaq Global Select Market, Bulletin Board, or New York Stock
Exchange (whichever of the foregoing is at the time the principal trading
exchange or market for the Common Stock (the “Principal Market”), and will
comply in all respects with the Company's reporting, filing and other
obligations under the bylaws or rules of the Principal Market, as applicable.
The Company will provide Subscribers with copies of all notices it receives
notifying the Company of the threatened and actual delisting of the Common Stock
from any Principal Market.  As of the date of this Agreement and the Closing
Date, the Bulletin Board is and will be the Principal Market.

(c)

Market Regulations.  If required, the Company shall notify the Commission, the
Principal Market and applicable state authorities, in accordance with their
requirements, of the transactions contemplated by this Agreement, and shall take
all other necessary action and proceedings as may be required and permitted by
applicable law, rule and regulation, for the legal and valid issuance of the
Securities to the Subscriber and promptly provide copies thereof to the
Subscriber.

(d)

Filing Requirements.  From the date of this Agreement and until the last to
occur of (i) two (2) years after the Closing Date, (ii) until all the Conversion
Shares have been resold or transferred by the Subscriber pursuant to a
registration statement or pursuant to Rule 144(b)(1)(i), or (iii) the Note is no
longer outstanding (the date of such latest occurrence being the “End Date”),
the Company will (A) cause its Common Stock to continue to be registered under
Section 12(b) or 12(g) of the 1934 Act, (B) comply in all respects with its
reporting and filing obligations under the 1934 Act, (C) voluntarily comply with
all reporting requirements that are applicable to an issuer with a class of
shares registered pursuant to Section 12(g) of the 1934 Act, if the Company is
not subject to such reporting requirements, and (D) comply with all requirements
related to any registration statement filed pursuant to this Agreement.  The
Company will use its best efforts not to take any action or file any document
(whether or not permitted by the 1933 Act or the 1934 Act or the rules
thereunder) to terminate or suspend such registration or to terminate or suspend
its reporting and filing obligations under said acts until the End Date.  Until
the End Date, the Company will continue the listing or quotation of the Common
Stock on a Principal Market and will comply in all respects with the Company’s
reporting, filing and other obligations under the bylaws or rules of the
Principal Market.  The Company agrees to timely file a Form D with respect to
the Securities if required under Regulation D and to provide a copy thereof to
Subscriber promptly after such filing.

(e)

Use of Proceeds.   The proceeds of the Offering will be employed by the Company
for expenses of the Offering and general working capital.

(f)

Reservation.   Prior to the Closing, the Company undertakes to reserve on behalf
of Subscriber from its authorized but unissued Common Stock, a number of shares
of Common Stock  equal to 175% of the amount of Common Stock necessary to allow
Subscriber to be able to convert the entire Note at the conversion price that
would be in effect as of the Closing Date (“Required Reservation”).   Failure to
have sufficient shares reserved pursuant to this Section 9(f) at any time shall
be a material default of the Company’s obligations under this Agreement and an
Event of Default under the Note.  If at any time the Note is outstanding the
Company has insufficient Common Stock reserved on behalf of the Subscriber in an
amount less than 140% of the amount necessary for full conversion of the
outstanding Note principal and interest at the conversion price that would be in
effect on every such date (“Minimum Required Reservation”), the Company will
promptly reserve the Minimum Required Reservation, or if there are insufficient
authorized and available shares of Common Stock to do so, the Company will take
all action necessary to increase its authorized capital to be able to fully
satisfy its reservation requirements hereunder, including the filing of a
preliminary proxy with the Commission not later than





13







--------------------------------------------------------------------------------







fifteen days after the first day the Company has less than the Minimum Required
Reservation.  The Company agrees to provide notice to the Subscriber not later
than three days after the date the Company has less than the Minimum Required
Reservation reserved on behalf of the Subscriber.

(g)

DTC Program.  At all times that the Note is outstanding, the Company will employ
as the transfer agent for the Common Stock a participant in the Depository Trust
Company Automated Securities Transfer Program.

(h)

Taxes.  From the date of this Agreement and until the End Date, the Company will
promptly pay and discharge, or cause to be paid and discharged, when due and
payable, all lawful taxes, assessments and governmental charges or levies
imposed upon the income, profits, property or business of the Company; provided,
however, that any such tax, assessment, charge or levy need not be paid if the
validity thereof shall currently be contested in good faith by appropriate
proceedings and if the Company shall have set aside on its books adequate
reserves with respect thereto, and provided, further, that the Company will pay
all such taxes, assessments, charges or levies forthwith upon the commencement
of proceedings to foreclose any lien which may have attached as security
therefore.

(i)

Insurance.  From the date of this Agreement and until the End Date, the Company
will keep its assets which are of an insurable character insured by financially
sound and reputable insurers against loss or damage by fire, explosion and other
risks customarily insured against by companies in the Company’s line of business
and location, in amounts and to the extent and in the manner customary for
companies in similar businesses similarly situated and located and to the extent
available on commercially reasonable terms.

(j)

Books and Records.  From the date of this Agreement and until the End Date, the
Company will keep true records and books of account in which full, true and
correct entries will be made of all dealings or transactions in relation to its
business and affairs in accordance with generally accepted accounting principles
applied on a consistent basis.

(k)

Governmental Authorities.   From the date of this Agreement and until the End
Date, the Company shall duly observe and conform in all material respects to all
valid requirements of governmental authorities relating to the conduct of its
business or to its properties or assets.

(l)

Intellectual Property.  From the date of this Agreement and until the End Date,
the Company shall maintain in full force and effect its corporate existence,
rights and franchises and all licenses and other rights to use intellectual
property owned or possessed by it and reasonably deemed to be necessary to the
conduct of its business.  Schedule 9(l) hereto identifies all of the
intellectual property owned by the Company and Subsidiaries and all of the URLs
and domain names owned by them.

(m)

Properties.  From the date of this Agreement and until the End Date, the Company
will keep its properties in good repair, working order and condition, reasonable
wear and tear excepted, and from time to time make all necessary and proper
repairs, renewals, replacements, additions and improvements thereto; and the
Company will at all times comply with each provision of all leases and claims to
which it is a party or under which it occupies or has rights to property if the
breach of such provision could reasonably be expected to have a Material Adverse
Effect.  The Company will not abandon any of its assets except for those assets
which have negligible or marginal value or for which it is prudent to do so
under the circumstances.

(n)

Confidentiality/Public Announcement.   From the date of this Agreement and until
the End Date, the Company agrees that except in connection with a Form 8-K and a
registration statement or statements regarding the Subscriber’s Securities or in
correspondence with the SEC regarding same, it will not disclose publicly or
privately the identity of the Subscriber unless expressly agreed to in writing
by a Subscriber or





14







--------------------------------------------------------------------------------







only to the extent required by law and then only upon not less than three days
prior notice to Subscriber.  In any event and subject to the foregoing, the
Company undertakes to file a Form 8-K describing the Offering not later than the
fourth business day after the Closing Date.  Prior to the Closing Date, such
Form 8-K will be provided to Subscriber for Subscriber’s review and approval.
 In the Form 8-K, the Company will specifically disclose the amount of Common
Stock outstanding immediately after the Closing.  Upon  delivery by the Company
to the Subscriber after the Closing Date of any notice or information, in
writing, electronically or otherwise, and while a Note or Conversion Shares are
held by Subscriber, unless the  Company has in good faith determined that the
matters relating to such notice do not constitute material, nonpublic
information relating to the Company or Subsidiaries, the Company  shall within
one business day after any such delivery publicly disclose such  material, 
nonpublic  information on a Report on Form 8-K.

(o)

Non-Public Information.  The Company covenants and agrees that except for the
Reports, Other Written Information and schedules and exhibits to this Agreement
and the Transaction Documents, which information the Company undertakes to
publicly disclose on the Form 8-K described in Section 9(n) above, neither it
nor any other person acting on its behalf will at any time provide Subscriber or
its agents or counsel with any information that the Company believes constitutes
material non-public information, unless prior thereto Subscriber shall have
agreed in writing to accept such information.  The Company understands and
confirms that Subscriber shall be relying on the foregoing representations in
effecting transactions in securities of the Company.




(p)

Negative Covenants.   So long as a Note is outstanding, without the consent of
the Subscriber, the Company will not and will not permit any of its Subsidiaries
to directly or indirectly:




(i)

create, incur, assume or suffer to exist any pledge, hypothecation, assignment,
deposit arrangement, lien, charge, claim, security interest, security title,
mortgage, security deed or deed of trust, easement or encumbrance, or
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any lease or title retention agreement,
any financing lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to give, any financing statement
perfecting a security interest under the Uniform Commercial Code or comparable
law of any jurisdiction) (each, a “Lien”) upon any of its property, whether now
owned or hereafter acquired except for:  (A) the Excepted Issuances (as defined
in Section 12 hereof), and (B) (a) Liens imposed by law for taxes that are not
yet due or are being contested in good faith and for which adequate reserves
have been established in accordance with generally accepted accounting
principles; (b) carriers’, warehousemen’s, mechanics’, material men’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or that are being contested in good faith and by appropriate proceedings; (c)
pledges and deposits made in the ordinary course of business in compliance with
workers’ compensation, unemployment insurance and other social security laws or
regulations; (d) deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business; (e) Liens created with respect to the financing of the purchase of new
property in the ordinary course of the Company’s business up to the amount of
the purchase price of such property; and (f) easements, zoning restrictions,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property (each of (a) through (f), a “Permitted Lien”)..




 

(ii)

amend its certificate of incorporation, bylaws or its charter documents so as to
materially and adversely affect any rights of the Subscriber (an increase in the
amount of authorized shares and an increase in the number of directors will not
be deemed adverse to the rights of the Subscriber);








15







--------------------------------------------------------------------------------







(iii)

repay, repurchase or offer to repay, repurchase or otherwise acquire or make any
dividend or distribution in respect of any of its Common Stock, preferred stock,
or other equity securities other than to the extent permitted or required under
the Transaction Documents.




(iv)

engage in any transactions with any officer, director, employee or any Affiliate
of the Company, including any contract, agreement or other arrangement providing
for the furnishing of services to or by, providing for rental of real or
personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
entity in which any officer, director, or any such employee has a substantial
interest or is an officer, director, trustee or partner, in each case in excess
of $500,000 other than (i) for payment of salary, or fees for services rendered,
(ii) reimbursement for expenses incurred on behalf of the Company, and (iii) for
other employee benefits, including stock option agreements under any stock
option plan of the Company; or




(v)

prepay or redeem any financing related debt outstanding as of the Closing Date.

The Company agrees to provide Subscribers not less than ten (10) days notice
prior to becoming obligated to or effectuating a Permitted Lien or Excepted
Issuance.

(q)

Offering Restrictions.   For so long as the Notes are outstanding, the Company
will not enter into any Equity Line of Credit or similar agreement, nor issue
nor agree to issue any floating or Variable Priced Equity Linked Instruments nor
any of the foregoing or equity with price reset rights (collectively, the
“Variable Rate Restrictions”) or, except for the Excepted Issuance or any other
equity.   For purposes hereof, “Equity Line of Credit” shall include any
transaction involving a written agreement between the Company and an investor or
underwriter whereby the Company has the right to “put” its securities to the
investor or underwriter over an agreed period of time and at an agreed price or
price formula, and “Variable Priced Equity Linked Instruments” shall include:
(A) any debt or equity securities which are convertible into, exercisable or
exchangeable for, or carry the right to receive additional shares of Common
Stock either (1) at any conversion, exercise or exchange rate or other price
that is based upon and/or varies with the trading prices of or quotations for
Common Stock at any time after the initial issuance of such debt or equity
security, or (2) with a fixed conversion, exercise or exchange price that is
subject to being reset at some future date at any time after the initial
issuance of such debt or equity security due to a change in the market price of
the Company’s Common Stock since date of initial issuance, and (B) any
amortizing convertible security which amortizes prior to its maturity date,
where the Company is required or has the option to (or any investor in such
transaction has the option to require the Company to) make such amortization
payments in shares of Common Stock which are valued at a price that is based
upon and/or varies with the trading prices of or quotations for Common Stock at
any time after the initial issuance of such debt or equity security (whether or
not such payments in stock are subject to certain equity conditions).

(r)

Seniority.   Except for Permitted Liens, until the Note is fully satisfied or
converted, the Company shall not grant nor allow any security interest to be
taken in the assets of the Company or any Subsidiary or any Subsidiary’s assets;
nor issue any debt, equity or other instrument which would give the holder
thereof directly or indirectly, a right in any assets of the Company or any
Subsidiary or any right to payment equal to or superior to any right of the
Subscriber as a holder of the Note in or to such assets or payment, nor issue or
incur any debt not in the ordinary course of business.  Nothing contained in
this Agreement shall preclude Money4Gold Precious Metals, Inc. from engaging in
a transaction outside the ordinary course of its  business including selling any
equity or derivative securities.





16







--------------------------------------------------------------------------------







10.

Covenants of the Company Regarding Indemnification.

(a)

The Company agrees to indemnify, hold harmless, reimburse and defend the
Subscriber, the Subscriber’s officers, directors, agents, Affiliates, members,
managers, control persons, and principal shareholders, against any claim, cost,
expense, liability, obligation, loss or damage (including reasonable legal fees)
of any nature, incurred by or imposed upon the Subscriber or any such person
which results, arises out of or is based upon (i) any material misrepresentation
by Company or breach of any representation or warranty by Company in this
Agreement or in any Exhibits or Schedules attached hereto in any Transaction
Document, or other agreement delivered pursuant hereto or in connection
herewith, now or after the date hereof; or (ii) after any applicable notice
and/or cure periods, any breach or default in performance by the Company of any
covenant or undertaking to be performed by the Company hereunder, or any other
agreement entered into by the Company and Subscriber relating hereto.

(b)

In no event shall the liability of the Subscriber or permitted successor
hereunder or under any Transaction Document or other agreement delivered in
connection herewith be greater in amount than the dollar amount of the net
proceeds actually received by such Subscriber or successor upon the sale of
Registrable Securities (as defined herein).




11.

Additional Post-Closing Obligations.

11.1.

Piggy-Back Registrations.   If at any time until two years after the Closing
Date there is not an effective registration statement covering all of the
Conversion Shares and the Company shall determine to prepare and file with the
Commission a registration statement relating to an offering for its own account
or the account of others under the 1933 Act of any of its equity securities, ,
but excluding Forms S-4 or S-8 and similar forms which do not permit such
registration, then the Company shall send to each holder of any of the
Securities written notice of such determination and, if within fifteen calendar
days after receipt of such notice, any such holder shall so request in writing,
the Company shall include in such registration statement all or any part of the
Conversion Shares such holder requests to be registered, subject to customary
underwriter cutbacks applicable to all holders of registration rights.
 Provided, however, this Section 11.1 shall not apply to any registration
statement the Company files with respect to a Private Placement, as defined in
Form 8-K filed with the Commission on July 29, 2008, as such Private Placement
has been extended on similar terms. The obligations of the Company under this
Section may be waived by any holder of any of the Securities entitled to
registration rights under this Section 11.1. The holders whose Conversion Shares
are included or required to be included in such registration statement are
granted the same rights, benefits, liquidated or other damages and
indemnification granted to other holders of securities included in such
registration statement.  Notwithstanding anything to the contrary herein, the
registration rights granted hereunder to the holders of Securities shall not be
applicable for such times as such Conversion Shares may be sold by the holder
thereof without restriction pursuant to Section 144(b)(1) of the 1933 Act.  In
no event shall the liability of any holder of Securities or permitted successor
in connection with any Conversion Shares included in any such registration
statement be greater in amount than the dollar amount of the net proceeds
actually received by such Subscriber upon the sale of the Conversion Shares sold
pursuant to such registration or such lesser amount applicable to other holders
of Securities included in such registration statement. All expenses incurred by
the Company in complying with Section 11, including, without limitation, all
registration and filing fees, printing expenses (if required), fees and
disbursements of counsel and independent public accountants for the Company,
fees and expenses (including reasonable counsel fees) incurred in connection
with complying with state securities or “blue sky” laws, fees of the NASD,
transfer taxes, and fees of transfer agents and registrars, are called
“Registration Expenses.” All underwriting discounts and selling commissions
applicable to the sale of Registrable Securities are called "Selling Expenses."
 The Company will pay all Registration Expenses in connection with the
registration statement under Section 11.  Selling Expenses in connection with
each registration statement under Section 11 shall be borne by the holder and
will be apportioned among such holders in proportion





17







--------------------------------------------------------------------------------







to the number of Shares included therein for a holder relative to all the
Securities included therein for all selling holders, or as all holders may agree

11.2.

Delivery of Unlegended Shares.

(a)

Within three (3) business days (such third business day being the “Unlegended
Shares Delivery Date”) after the business day on which the Company has received
(i) a notice that Conversion Shares, or any other Common Stock held by
Subscriber has been sold pursuant to a registration statement or Rule 144 under
the 1933 Act, (ii) a representation that the prospectus delivery requirements,
or the requirements of Rule 144, as applicable and if required, have been
satisfied, (iii) the original share certificates representing the shares of
Common Stock that have been sold, and (iv) in the case of sales under Rule 144,
customary representation letters of the Subscriber and, if required,
Subscriber’s broker regarding compliance with the requirements of Rule 144, the
Company at its expense, (y) shall deliver, and shall cause legal counsel
selected by the Company to deliver to its transfer agent (with copies to
Subscriber) an appropriate instruction and opinion of such counsel, directing
the delivery of shares of Common Stock without any legends including the legend
set forth in Section 4(h) above (the “Unlegended Shares”); and (z) cause the
transmission of the certificates representing the Unlegended Shares together
with a legended certificate representing the balance of the submitted Common
Stock certificate, if any, to the Subscriber at the address specified in the
notice of sale, via express courier, by electronic transfer or otherwise on or
before the Unlegended Shares Delivery Date.

(b)

In lieu of delivering physical certificates representing the Unlegended Shares,
upon request of Subscriber, so long as the certificates therefor do not bear a
legend and the Subscriber is not obligated to return such certificate for the
placement of a legend thereon, the Company shall cause its transfer agent to
electronically transmit the Unlegended Shares by crediting the account of
Subscriber’s prime broker with the Depository Trust Company through its Deposit
Withdrawal Agent Commission system, if such transfer agent participates in such
DWAC system.  Such delivery must be made on or before the Unlegended Shares
Delivery Date.




(c)

The Company understands that a delay in the delivery of the Unlegended Shares
pursuant to Section 11 hereof later than the Unlegended Shares Delivery Date
could result in economic loss to a Subscriber.  As compensation to a Subscriber
for such loss, the Company agrees to pay late payment fees (as liquidated
damages and not as a penalty) to the Subscriber for late delivery of Unlegended
Shares in the amount of $100 per business day after the Delivery Date for each
$10,000 of purchase price of the Unlegended Shares subject to the delivery
default.  If during any 360 day period, the Company fails to deliver Unlegended
Shares as required by this Section 11.2 for an aggregate of thirty days, then
each Subscriber or assignee holding Securities subject to such default may, at
its option, require the Company to redeem all or any portion of the Shares
subject to such default at a price per share equal to the greater of (i) 120%,
or (ii) a fraction in which the numerator is the highest closing price of the
Common Stock during the aforedescribed thirty day period and the denominator of
which is the lowest conversion price during such thirty day period, multiplied
by the price paid by Subscriber for such Common Stock (“Unlegended Redemption
Amount”).  The Company shall pay any payments incurred under this Section in
immediately available funds upon demand.




(d)

In the event a Subscriber shall request delivery of Unlegended Shares as
described in Section 11.2 and the Company is required to deliver such Unlegended
Shares pursuant to Section 11.2, the Company may not refuse to deliver
Unlegended Shares based on any claim that such Subscriber or any one associated
or affiliated with such Subscriber has been engaged in any violation of law, or
for any other reason, unless, an injunction or temporary restraining order from
a court, on notice, restraining and or enjoining delivery of such Unlegended
Shares shall have been sought and obtained by the Company and the Company has
posted a surety bond for the benefit of such Subscriber in the amount of 120% of
the amount of the aggregate purchase price of the Common Stock which are subject
to the injunction or temporary restraining order, which bond shall





18







--------------------------------------------------------------------------------







remain in effect until the completion of arbitration/litigation of the dispute
and the proceeds of which shall be payable to such Subscriber to the extent
Subscriber obtains judgment in Subscriber’s favor.




(e)

 In addition to any other rights available to Subscriber, if the Company fails
to deliver to a Subscriber Unlegended Shares as required pursuant to this
Agreement and after the Unlegended Shares Delivery Date, the Subscriber or a
broker on the Subscriber’s behalf, purchases (in an open market transaction or
otherwise) shares of common stock to deliver in satisfaction of a sale by such
Subscriber of the shares of Common Stock which the Subscriber was entitled to
receive from the Company (a "Buy-In"), then the Company shall pay in cash to the
Subscriber (in addition to any remedies available to or elected by the
Subscriber) the amount by which (A) the Subscriber's total purchase price
(including brokerage commissions, if any) for the shares of common stock so
purchased exceeds (B) the aggregate purchase price of the shares of Common Stock
delivered to the Company for reissuance as Unlegended Shares together with
interest thereon at a rate of 15% per annum accruing until such amount and any
accrued interest thereon is paid in full (which amount shall be paid as
liquidated damages and not as a penalty).  For example, if a Subscriber
purchases shares of Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to $10,000 of purchase price of shares of Common
Stock delivered to the Company for reissuance as Unlegended Shares, the Company
shall be required to pay the Subscriber $1,000, plus interest. The Subscriber
shall provide the Company written notice indicating the amounts payable to the
Subscriber in respect of the Buy-In.




11.3.

In the event commencing six months after the Closing Date and ending twenty-four
months thereafter, the Subscriber is not permitted to resell any of the
Conversion Shares without any restrictive legend or if such sales are permitted
but subject to volume limitations or further restrictions on resale as a result
of the unavailability to Subscriber of Rule 144(b)(1)(i) under the 1933 Act or
any successor rule (a “144 Default”), for any reason except for Subscriber’s
status as an Affiliate or “control person” of the Company, or as a result of a
change in current applicable securities laws, then the Company shall pay such
Subscriber as liquidated damages and not as a penalty an amount equal to two
percent (2%) for each thirty days (or such lesser pro-rata amount for any period
less than thirty days) thereafter of the purchase price of the Conversion Shares
subject to such 144 Default during the pendency of the 144 Default.  Liquidated
Damages shall not be payable pursuant to this Section 11.3 in connection with
Shares for such times as such Shares may be sold by the holder thereof without
volume or other restrictions pursuant to Section 144(b)(1)(i) of the 1933 Act or
pursuant to an effective registration statement.

12.

(a)

Favored Nations Provision.   Other than in connection with (i) full or partial
consideration in connection with a strategic merger, acquisition, consolidation
or purchase of substantially all of the securities or assets of corporation or
other entity which holders of such securities or debt are not at any time
granted registration rights, (ii) the Company’s issuance of securities in
connection with strategic license agreements and other partnering arrangements
so long as such issuances are not for the purpose of raising capital and which
holders of such securities or debt are not at any time granted registration
rights, (iii) the Company’s issuance of Common Stock or the issuances or grants
of options to purchase Common Stock to employees, directors, and consultants,
pursuant to plans described on Schedule 5(d) as such plans are constituted on
the Closing Date, (iv) securities upon the exercise or exchange of or conversion
of any securities exercisable or exchangeable for or convertible into shares of
Common Stock issued and outstanding on the date of this Agreement and described
on Schedule 5(d), (v) as a result of the conversion of the Note, and (vi) the
purpose and actual use of the funds received is to satisfy the Note in full
(collectively, the foregoing (i) through (vi) are “Excepted Issuances”), if at
any time the Notes are outstanding, the Company shall agree to or issue (the
“Lower Price Issuance”) any Common Stock or securities convertible into shares
of Common Stock (or modify any of the foregoing which may be outstanding) to any
person or entity at a price per share or conversion price per share which shall
be less than the Conversion Price in effect at such time, without the consent of
the Subscriber, then the Company shall issue, for each such occasion, additional
shares of Common Stock to the Subscriber respecting those Conversion Shares that
are then still owned by the Subscriber at the time of the Lower Price Issuance
so that





19







--------------------------------------------------------------------------------







the average per share purchase price of the Shares purchased and owned by the
Subscriber on the date of the Lower Price Issuance is equal to such other lower
price per share and the Conversion Price shall automatically be reduced to such
other lower price.  The delivery to Subscriber of the additional shares of
Common Stock shall be not later than the closing date of the transaction giving
rise to the requirement to issue additional shares of Common Stock.  Subscriber
is granted the registration rights described in Section 11 hereof in connection
with such additional shares of Common Stock.  For purposes of the issuance and
adjustment described in this paragraph, the issuance of any security of the
Company carrying the right to convert such security into shares of Common Stock
or of any warrant, right or option to purchase Common Stock shall result in the
issuance of the additional shares of Common Stock upon the sooner of the
agreement to or actual issuance of such convertible security, warrant, right or
option and again at any time upon any subsequent issuances of shares of Common
Stock upon exercise of such conversion or purchase rights if such issuance is at
a price lower than the Conversion Price in effect upon such issuance.  Common
Stock issued or issuable by the Company for no consideration or for
consideration that cannot be determined at the time of issue will be deemed
issuable or to have been issued for $0.001 per share of Common Stock.  The
rights of Subscriber set forth in this Section 12 are in addition to any other
rights the Subscriber has pursuant to this Agreement, the Note, any Transaction
Document, and any other agreement referred to or entered into in connection
herewith or to which Subscriber and Company are parties.

(b)

Maximum Exercise of Rights.   In the event the exercise of the rights described
in Section 12(a) would or could result in the issuance of an amount of Common
Stock of the Company that would exceed the maximum amount that may be issued to
Subscriber calculated in the manner described in Section 7.3 of this Agreement,
then the issuance of such additional shares of Common Stock of the Company to
Subscriber will be deferred in whole or in part until such time as Subscriber is
able to beneficially own such Common Stock without exceeding the applicable
maximum amount set forth calculated in the manner described in Section 7.3 of
this Agreement and notifies the Company accordingly.

13.

Miscellaneous.

(a)

Notices.  All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice.  Any notice or other communication required or permitted to
be given hereunder shall be deemed effective (a) upon hand delivery or delivery
by facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be: (i) if to the Company, to: Money4Gold Holdings, Inc.,
595 South Federal Highway, Suite 600, Boca Raton, FL 33432, Attn: Hakan Koyuncu,
CEO, facsimile: (561) 544-2454, with a copy by facsimile only to: Harris Cramer
LLP, 1555 Palm Beach Lakes Blvd., Suite 310, West Palm Beach, FL 33401, Attn:
Michael D. Harris, Esq., facsimile: (561) 659-0701, and (ii) if to the
Subscriber, to: the address and fax number indicated on the signature page
hereto, with an additional copy by fax only to: Grushko & Mittman, P.C., 551
Fifth Avenue, Suite 1601, New York, New York 10176, fax number: (212) 697-3575.

 (b)

Entire Agreement; Assignment.  This Agreement and other documents delivered in
connection herewith represent the entire agreement between the parties hereto
with respect to the subject matter hereof and may be amended only by a writing
executed by both parties.  Neither the Company nor the Subscriber has relied on
any representations not contained or referred to in this Agreement and the
documents delivered





20







--------------------------------------------------------------------------------







herewith.   No right or obligation of the Company shall be assigned without
prior notice to and the written consent of the Subscriber.

(c)

Counterparts/Execution.  This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument.  This Agreement
may be executed by facsimile signature and delivered by electronic transmission.

(d)

Law Governing this Agreement.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York without regard to
principles of conflicts of laws. Any action brought by either party against the
other concerning the transactions contemplated by this Agreement shall be
brought only in the state courts of New York or in the federal courts located in
the state and county of New York.  The parties to this Agreement hereby
irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens.  The parties executing
this Agreement and other agreements referred to herein or delivered in
connection herewith on behalf of the Company agree to submit to the in personam
jurisdiction of such courts and hereby irrevocably waive trial by jury.  The
prevailing party shall be entitled to recover from the other party its
reasonable attorney's fees and costs.  In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any agreement.
 Each party hereby irrevocably waives personal service of process and consents
to process being served in any suit, action or proceeding in connection with
this Agreement or any other Transaction Document by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  Nothing contained herein shall be deemed to limit
in any way any right to serve process in any other manner permitted by law.

(e)

Specific Enforcement, Consent to Jurisdiction.  The Company and Subscriber
acknowledge and agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached.  It is accordingly agreed that the
parties shall be entitled to seek an injunction or injunctions to prevent or
cure breaches of the provisions of this Agreement and to enforce specifically
the terms and provisions hereof, this being in addition to any other remedy to
which any of them may be entitled by law or equity.  Subject to Section 13(d)
hereof, the Company hereby irrevocably waives, and agrees not to assert in any
such suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction in New York of such court, that the suit, action or proceeding
is brought in an inconvenient forum or that the venue of the suit, action or
proceeding is improper.  Nothing in this Section shall affect or limit any right
to serve process in any other manner permitted by law.

(f)

Damages.   In the event the Subscriber is entitled to receive any liquidated
damages pursuant to the Transactions Documents, the Subscriber may elect to
receive the greater of actual damages or such liquidated damages.

(g)

Maximum Payments.   Nothing contained herein or in any document referred to
herein or delivered in connection herewith shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law.  In the event that the rate of interest or
dividends required to be paid or other charges hereunder exceed the maximum
permitted by such law, any payments in excess of such maximum shall be credited
against amounts owed by the Company to the Subscriber and thus refunded to the
Company.





21







--------------------------------------------------------------------------------







(h)

Calendar Days.   All references to “days” in the Transaction Documents shall
mean calendar days unless otherwise stated.  The terms “business days” and
“trading days” shall mean days that the New York Stock Exchange is open for
trading for three or more hours.  Time periods shall be determined as if the
relevant action, calculation or time period were occurring in New York City.
 Any deadline that falls on a non-business day in any of the Transaction
Documents shall be automatically extended to the next business day and interest,
if any, shall be calculated and payable through such extended period.

(i)

Captions: Certain Definitions.  The captions of the various sections and
paragraphs of this Agreement have been inserted only for the purposes of
convenience; such captions are not a part of this Agreement and shall not be
deemed in any manner to modify, explain, enlarge or restrict any of the
provisions of this Agreement.  As used in this Agreement the term “person” shall
mean and include an individual, a partnership, a joint venture, a corporation, a
limited liability company, a trust, an unincorporated organization and a
government or any department or agency thereof.

(j)

Severability.  In the event that any term or provision of this Agreement shall
be finally determined to be superseded, invalid, illegal or otherwise
unenforceable pursuant to applicable law by an authority having jurisdiction and
venue, that determination shall not impair or otherwise affect the validity,
legality or enforceability: (i) by or before that authority of the remaining
terms and provisions of this Agreement, which shall be enforced as if the
unenforceable term or provision were deleted, or (ii) by or before any other
authority of any of the terms and provisions of this Agreement.

(k)

Successor Laws.  References in the Transaction Documents to laws, rules,
regulations and forms shall also include successors to and functionally
equivalent replacements of such laws, rules, regulations and forms.  A successor
rule to Rule 144(b)(1)(i) shall include any rule that would be available to a
non-Affiliate of the Company for the sale of Common Stock not subject to volume
restrictions and after a six month holding period.





22







--------------------------------------------------------------------------------







SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT




Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.




         

MONEY4GOLD HOLDINGS, INC.

a Delaware corporation

 

 

  

 

 

 

 

By:  

/s/ Daniel Brauser

 

 

Name: Daniel Brauser

Title: President

 

 

 

 

Dated: March 2, 2009










SUBSCRIBER

PURCHASE PRICE AND NOTE PRINCIPAL

WHALEHAVEN CAPITAL FUND LIMITED

560 Sylvan Avenue

Englewood Cliffs, N.J. 07632

Fax: (201) 586-0258
















$250,000.00

/s/ Brian Mazella

 

 

(Signature)

 

 

 

By: Brian Mazella, CFO

 








23







--------------------------------------------------------------------------------







LIST OF EXHIBITS AND SCHEDULES




Exhibit A

Form of Note

Exhibit B

Escrow Agreement

Exhibit C

Form of Security Agreement

Exhibit D

Form of Subsidiary Guaranty

Exhibit E

Personal Guaranty of Daniel Brauser

Exhibit F

Personal Guaranty of Hakan Koyuncu

Exhibit G

Form of Legal Opinion

Schedule 5(a)

Subsidiaries

Schedule 5(d)

Additional Issuances / Capitalization

Schedule 5(o)

Undisclosed Liabilities

Schedule 5(q)

Financial Institutions

Schedule 5(x)

Transfer Agent











24





